Case 1:20-cv-00320-JMS-DML Document 106 Filed 04/28/21 Page 1 of 2 PageID #: 545




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                        )
                                         )
 Plaintiff,                              )
                                         )
 v.                                      )       Cause No. 1:20-cv-00320-JMS-DML
                                         )
 CARMEL CLAY SCHOOLS,                    )
                                         )
 Defendant.                              )


            PLAINTIFF’S MOTION FOR DISCOVERY CONFERENCE
      IN RELATION TO NON-PARTY RAY LAWRENCE’S MOTION TO QUASH


      Comes now Plaintiff Gabriela Nieves, by counsel, and respectfully moves for a

 discovery conference with the Magistrate Judge to discuss matters related to the

 Motion to Quash filed by Non-Party Ray Lawrence, and in support thereof, states as

 follows:

      1) The matter has been fully briefed, but some additional information has come

 to Ms. Nieves’ attention that is related to the Declarations filed by Mr. Lawrence in

 support of his Motion and Response.

      2) Given the limited time remaining for discovery (a Motion to extend is

 pending, but the current deadline is June 30, 2021), Ms. Nieves believes that a

 telephonic, on-the-record discovery conference will be the most efficient means of

 addressing the issue.

      3) Such a conference would also permit the participation of another lawyer, Mr.

 Jim Dawson of Taft Stettinius & Hollister LLP, who has information critical to the

                                             1
Case 1:20-cv-00320-JMS-DML Document 106 Filed 04/28/21 Page 2 of 2 PageID #: 546




 Court’s accurate assessment of Mr. Lawrence’s Motion. Mr. Dawson is the attorney

 for a Jane Doe victim of Mr. Lawrence.

    4) Counsel for Defendant Carmel Clay and Non-Party Ray Lawrence have been

 advised of this Motion. Counsel for Carmel Clay does not object to the relief sought

 herein. As of the filing of this Motion, counsel for Non-Party Ray Lawrence has not

 yet responded to the inquiry (sent via email; two attempts were also made to

 contact counsel by telephone (one to Ms. Blevins, one to Ms. Endwright)).

    WHEREFORE Ms. Nieves prays that the Court will schedule a telephonic, on-

 the-record discovery conference to discuss matters related to Mr. Lawrence’s Motion

 to Quash, and for all other relief just and proper in the premises.

                                          Respectfully submitted,


                                          s/ Jonathan Little
                                          Jonathan Little, jon@sllawfirm.com
                                          Annemarie Alonso, annie@sllawfirm.com
                                          SAEED & LITTLE, LLP
                                          #189 – 133 West Market Street
                                          Indianapolis, IN 46204
                                          (317) 721-9214

                             CERTIFICATE OF SERVICE

       I certify that the foregoing Motion was filed on April 28, 2021 using the

 Court’s CM/ECF System. Service will be made on all counsel of record by operation

 of the same. I further certify that a courtesy copy was sent to Jim Dawson via email

 at jdawson@taftlaw.com.

                                          s/ Jonathan Little
                                          Jonathan Little



                                            2
